Case 2:20-cv-00438-JDL Document 1-1 Filed 11/23/20 Pagelof6 PagelD#: 4

STATE OF MAINE
CUMBERLAND, ss.

QUINTON PORTER

Plaintiff,

PUBLISHERS CLEARING HOUSE
Defendant.

Neuse! Nee! “ome! Nee! Neue! Nene” “eee” “nee “eee” Nee’

SUPERIOR COURT
CIVIL ACTION
DOCKET NO.: CV-20-

PLAINTIFF’S COMPLAINT
FOR RETALIATION

NOW COMES Plaintiff, Quinton Porter (“Plaintiff”), by and through his attorney, the

Law Office of Guy D. Loranger, and alleges the following:

 

PARTIES AND JURISDICTION
1. Plaintiff Quinton Porter (“Porter”) is a resident of the state of Maine.
2. Defendant Publishers Clearing House (“Defendant”) is a business with a location in
Portland, Maine
3. All acts of which Porter complains took place in the State of Maine, including

Cumberland County.

4, Plaintiff requests a jury trial.

FACTUAL ALLEGATIONS

5. In Beginning in 2016, Porter met on several occasions with Defendant’s General

Manager to recruit Porter for a position as a lead sales representative.
Case 2:20-cv-00438-JDL Document 1-1 Filed 11/23/20 Page2of6 PagelID#:5

6.

10.

In early 2018, Defendant continued to recruit Porter. In the recruitment, Defendant
made several representations including, but not limited to, the following:
Porter would sell a new product called Co-branded Sweepstakes.
Porter would also sell traditional direct/performance products sold by Defendant.
Every salesperson, except one, had hit their sales target and bonus every quarter.
80-85% of deals/campaigns run by Defendant performed to scale and expectations.
Respondent had 110 million total users, 20 million monthly unique users available for
brand advertisers, and sold $1 billion per year of commerce product.
In November of 2018, based on Defendant’s representations, Porter left his current
employment to work for Defendant.
After commencing employment, Porter subsequently learned that Defendant had made
similar representations to other salespersons. Defendant also provided Porter and other
salespersons with literature documenting the subject representations to provide to
potential clients as part of the sales pitch.
Porter began to discover that many of Defendant’s representations were false. Further,
even though Porter produced more calls, meetings, and deals than any other
salesperson it became clear that he would not come close to hitting his revenue target
to receive a quarterly bonus.
Porter began to report to upper management of not operating as it had represented to
him and it further misrepresented itself to potential clients, essentially complaining of

Defendant engaging illegal unfair and/or deceptive trade practices.
Case 2:20-cv-00438-JDL Document 1-1 Filed 11/23/20 Page3of6 PagelD #: 6

11.

12.

13.

14,

15.

16.

17.

18.

On April 3, 2019, Defendant directed Porter to speak to Dina Howell (“Howell”).
Porter met with Howell the next day.

In the meeting, Howell, who identified herself as an "Executive Coach", asked Porter
how things were going and assured Porter that he could be “brutally honest". Porter,
therefore, recounted Defendant’s illegal misrepresentations and false advertising.
Porter also described a potentially multi-million-dollar deal with Lending Tree, which
Porter and his direct employees sourced, developed, and were in the process of
closing. Management, however, took the deal and gave it to a non-salesperson without
communicating with Defendant or his employees.

On April 8, 2019, Chris McDonough (“McDonough”) and Claire Farley met with
Porter. In the meeting, McDonough made clear that Porter’s reports to Howell
illustrated that he “was not committed to the company.” McDonough then terminated
Porter for his reports.

Shortly after Porter’s termination, he spoke to Steve Bagdasarian, who had recruited
Porter, regarding the Porter’s termination. Bagdasarian apologized to Porter for the
termination.

Bagdasarian also disclosed and admitted that the termination was based upon a memo
written by Howell to upper management warning that Porter reports of Defendant’s
fraudulent marketing practices would “create exposure to the company”.

The Maine Whistleblower’s Protection Act (“WPA”) prohibits employers from
retaliating against employees who engage in protected activity under the WPA by
reporting or complaining of illegal activity.

Porter’s complaints to upper-management and Howell regarding Defendant’s
Case 2:20-cv-00438-JDL Document 1-1 Filed 11/23/20 Page4of6 PagelD#: 7

19,

20.

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

31.

32.

Illegal activity constituted protected activity under the WPA.

Defendant’s termination of Porter for engaging in protected activity violated the WPA.

Porter has complied with all administrative requirements and received a right to sue

letter from the MHRC.

COUNT I: VIOLATION OF THE WPA
Porter incorporates by reference the allegations in the above paragraphs.
The WPA makes it illegal for an employer to retaliate against an employee because
the employee has engaged in protected activity under the Act.
Porter engaged in protected activity described supra.
After Porter engaged in protected activity, Defendant immediately took an adverse
action by terminating Porter.
A causal link exists between Plaintiff's protected activity and his termination.
Defendant did not have good-faith non-retaliatory reason for its adverse employment
action.
Defendant’s assertion regarding the adverse employment action is pretextual.
Defendant’s actions amounted to retaliation in violation of the WPA.

Porter has suffered the damages set forth below.

COUNT Il: NEGLIGENT MISREPRESENTATION
Porter incorporates the preceding paragraphs as though set forth in this cause of action.
At the time of his recruitment, Defendant made representation to Porter described supra.
Based on Defendant’s representation of the subject material facts, Porter reasonably

relied on Defendant’s representation and accepted the offer of employment.
Case 2:20-cv-00438-JDL Document 1-1 Filed 11/23/20 Page5of6 PagelD#: 8

33

34.

35.

36.

37.

38.

39.

40.

Defendant’s representations turned out to be negligent and false.
Defendant’s negligent misrepresentations caused Porter to suffer the damages set forth
below.

COUNT III: FRAUD
Porter incorporates by reference the allegations in the above paragraphs.
At the time of his recruitment, Defendant made false representation of materials to Porter
as described supra.
Defendant knew the representations were false or made in reckless disregard whether the
statements were true or false.
Defendant made the representations to induce Porter to accept employment with
Defendant.
Porter reasonably relied on Defendant’s false representations and accepted the offer of
employment.

Defendant’s fraud caused Porter to suffer the damages set forth below.

WHEREFORE, Porter respectfully requests that this Honorable Court (1) enter judgment

in favor of the Porter and (2) award damages sufficiently large to compensate for damages he has

suffered as a result of Defendants’ conduct including, but not limited to, damages for general and

non-economic damages, economic damages, pre-judgment and post- judgment interest, lost

wages, punitive damages, injunctive relief, costs of this suit, including reasonable attorney fees

and costs, and such further relief the Court may deem proper.

Dated: July 17, 2020 OV Lin vy*

Guy D. Loranger, Esq., Bar No. 9294
Case 2:20-cv-00438-JDL Document 1-1 Filed 11/23/20 Page6of6 PagelID#:9

Attorney for Plaintiff

Law Office of Guy D. Loranger
1 Granny Smith Court, Suite 3
Old Orchard Beach, ME 04064
(207)937-3257

guy@lorangerlaw.com
